Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Harry on December 15, 2021.
The application has been amended as follows: 
The claims have been amended as shown in the attached document “OA Appendix".
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 8 and 15, the prior art reference of LG Electronics Inc. Access control Mechanism discloses Access control parameters broadcast by the serving cell where the Evolved ProSe UE-to-Network Relay is camped on or connected to shall be used. Wang et al. US 2017/0064731 A1 and Luo et al. US 2019/0306846 discloses IAB system, an access link between a scheduling entity and a subordinate entity/Relay, and a backhaul link between scheduling entities in a connected mode.  However, the prior art references do not disclose that the UE is permitted to send a request which comprises at least one of: requesting a non-access stratum, NAS, service, requesting a new radio link control, RLC, channel, requesting a new wireless backhaul tunnel, indicating a node alarm status by the another infrastructure equipment, transmitting an indication of measurement results, requesting a modification to the route, and requesting a load balancing adjustment. And the indication indicates that another infrastructure equipment is permitted to transmit the request for the purpose while in the connected mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472